DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending as filed on 07/16/2020.

Information Disclosure Statement
The information disclosure statement submitted 10/21/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks
	Claims 1-11 recite a synergistic combination of avocado/soybean unsaponifiables (ASU) and cannabinoids. The specification demonstrates statistically significant reductions in IL-1β gene expression synergistic combinations at a variety of combinations of concentrations and ratios (Figs. 1-6). Both ASU and cannabinoids are considered to be natural products. However, the synergy resulting from the combination is markedly different than the natural products by themselves, therefore, these claims are drawn to patent eligible subject matter despite containing natural products. Claims 12-23 recite methods of reducing one or more inflammatory mediators comprising administering to a subject in need thereof the aforementioned composition of ASU and cannabinoids in a synergistic combination. 
	US20170239349A1 (published 08/24/2017) teaches compositions comprising inulin particles to enhance the immune response to treat neurodegenerative diseases. (Abstract). US20170239349A1 describes certain embodiments that may include additional anti-inflammatory inhibitors of IL-1, such as, inter alia, cannabidiol and ASU. ([0190]). 
	Grazio, et al., Acta Clin Croat, 50:513 (2011) describes both cannabis and ASU as alternative treatments of musculoskeletal pain (Abstract; pp. 517,520), suggesting their use together, as both components are taught individually for the same purpose. (See, e.g., "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). However, Grazio fails to appreciate the demonstrated synergy. 
	Martel-Pelletier, et al., Bone, 51:297 (2012) notes that both ASU (p. 301, Table 3) and cannabinoids (p. 298, Table 1) are in clinical trials for treating osteoarthritis, suggesting their use together, as both components are taught individually for the same purpose. However, Martel-Pelletier fails to appreciate the demonstrated synergy.

Conclusion
Claims 1-23 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655